 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   IN THE MATTER OF:                                  CASE NO. 1:17-SW-00251-SKO

11   INFORMATION ASSOCIATED WITH
     SSSMITHPHD@GMAIL.COM THAT IS                       MOTION AND ORDER TO
12   STORED AT PREMISES CONTROLLED BY                   UNSEAL SEARCH WARRANT
     GOOGLE, INC.
13

14
            The Search Warrant in this case, having been sealed by Order of the Court, and it appears that it
15
     no longer need remain secret,
16
            The United States of America, by and through McGregor W. Scott, United States Attorney, and
17
     Laura D. Withers, Assistant United States Attorneys, hereby moves that the Search Warrant in this case
18
     be unsealed and made public record.
19
      Dated: August 23, 2019                                MCGREGOR W. SCOTT
20                                                          United States Attorney

21
                                                     By: /s/ Laura D. Withers
22                                                       LAURA D. WITHERS
                                                         Assistant United States Attorney
23

24
     IT IS SO ORDERED.
25

26 Dated:      August 23, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
27

28

                                                        1
30
